Citation Nr: 1420119	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a disability, manifested by dizziness and motion sickness, to include as secondary to service-connected traumatic brain injury, post concussion and contusion brain syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In April 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence does not relate a current disability, manifested by dizziness and motion sickness, to an in-service event, injury, or disease, and the most probative evidence reflects that the Veteran's disability was not caused or aggravated by his service-connected traumatic brain injury, post concussion and contusion brain syndrome.





CONCLUSION OF LAW

The criteria for service connection for a chronic disability, manifested by dizziness and motion sickness, to include as secondary to service-connected traumatic brain injury, post concussion and contusion brain syndrome, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to service connection on a direct basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The letter did not include the criteria for secondary service connection.  However, the Veteran was sent a letter in May 2013.  While the letter was not specific to the issue on appeal, the letter notified the Veteran of the evidence necessary to substantiate a claim for service connection on a secondary basis.  The issue on appeal was readjudicated in a February 2014 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  An additional remand to provide a notification letter regarding secondary service connection is not required and would constitute unreasonable delay and expenditure of VA resources.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994).

The service treatment records, VA medical treatment records, and private medical treatment records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Updated VA medical treatment records were obtained in compliance with the Board's September 2013 remand directive and, therefore, the remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided a VA examination in November 2011 pursuant to the Board's July 2011 remand.  The examiner reviewed the claims file, examined the Veteran, cited to records reviewed, and provided a medical opinion with supporting rationale.  Thus, the examination is adequate and substantially complied with the Board's July 2011 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007);  Stegall, id; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

To the extent that the November 2011 VA examiner did not specifically address whether the Veteran's claimed dizziness/motion sickness was related to his in-service head injury, the Board finds that the matter was addressed by the October 2013 VA examiner.  The October 2013 VA examiner opined that the Veteran's claimed disability was "not at all" related to his service-connected disability and it was less likely than not that the disability was proximately due to or the result of his service-connected disability.  The examiner explained that the motion sickness and dizziness was a distinct disability from the traumatic brain injury because the symptoms of the injury, including amnesia, confusion, and disorientation, resolved during active service.  The Board finds that the opinion is adequate regarding whether the Veteran's service-connected disability proximately caused his dizziness and motion sickness and whether the dizziness and motion sickness was related to the Veteran's in-service injury.  The opinion also complied with the Board's September 2013 remand directive regarding proximate causation.  See Barr, id.; Stegall, id.  

In January 2014, the Board remanded the case to obtain a medical opinion as to whether the Veteran's claimed disability was aggravated by his service-connected disability.  An opinion was provided in February 2014.  The Board recognizes that the VA examiner first noted that the "claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  This was not the opinion requested.  However, the examiner clarified the opinion in the section of the report entitled "rationale."  The examiner specifically opined that the claimed condition (chronic disability manifested by dizziness - motion sickness) was not aggravated beyond its natural progression by the service-connected traumatic brain injury, post concussion and contusion brain syndrome.  Thus, the examiner addressed the question posed by the Board's remand directive.  In addition, the opinion is adequate because the examiner cited to the evidence reviewed and provided a well-supported rationale for the expressed opinion.  The February 2014 opinion complied with the Board's January 2014 remand directive.  See Stegall, id.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("Court") held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and the Veteran was asked questions regarding his motion sickness/dizziness.  Additional evidence was discussed, which the Veteran indicated he would mail to the Board.  He did not submit any new evidence with respect to the issue on appeal.  The Veteran has not suggested any deficiency in the conduct of the hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria - Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Board will first address service connection on a direct basis.  

The Veteran contends that his motion sickness/dizziness began during active service.  

Service treatment records dated in March 1963 indicate that the Veteran experienced a concussion and wound, lacerated, forehead.  A June 1963 report of medical examination shows that the Veteran's neurologic condition was clinically evaluated as normal.  The section of the report entitled "Notes and significant or interval history," indicated that the Veteran suffered a concussion and laceration of forehead, but there were no residual signs or symptoms.  However, the Veteran was admitted to St. Mary Abbots Hospital on August 3, 1963 and discharged on December 3, 1963 for treatment related to his head injury.  Upon discharge, the Veteran's general condition was good.  He got up and walked without complaints.   Years later, on June 26, 1966, the Veteran was aboard the USS Coconino County and experienced motion sickness.  The entry indicated that this was his first time to have duty aboard the ship and was given Meclizine Hcl tabs.  He took one tablet each morning for a period of four days.  The physician indicated that the medication decreased the symptoms to a very minor degree.  In an undated report of medical history, the Veteran checked the box "yes" with respect to whether he had now or ever had car, train, sea, or air sickness.  An August 1967 report of medical examination, completed upon separation from active service, shows that the Veteran's neurologic condition was clinically evaluated as normal.  The report did not contain any findings or documentation related to dizziness or motion sickness.  

Following separation from active service, there is no objective evidence of complaints or findings related to motion sickness or dizziness until the 2000s, decades after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Private treatment records dated in 2008 show that the Veteran was treated for dizziness.  

The Veteran's private physician, Dr. S.G. opined that the Veteran's symptoms, to include dizziness, were manifestations of "long-term symptoms of post-concussion syndrome."  

A July 2011 VA examination for neurological disorders indicated evaluation of the Veteran's headaches and forgetfulness.  He reported that these symptoms onset in the 1980s and 1990s, respectively.  He reported head trauma in the early 1960s that occurred in London, England.  The examination report listed diagnoses of headaches and mild dementia.  A cranial CT scan dated July 2009 revealed an impression of:  "The small hypodensity zones in both lenticulostriate territory may be related to lacunar infarcts.  Mild cerebro-cerebellar atrophy."  A July 2013 VA examination report provided to identify any residuals of a traumatic brain injury did not identify dizziness or motion sickness as a symptom of the Veteran's traumatic brain injury.  The examiner did not check the box indicating dizziness/vertigo as a symptom.  

The Veteran was provided a VA examination in November 2011.  The examiner reviewed the claims file.  The Veteran reported that his problems started in August 1963 when he was admitted to St. Mary Abbots Hospital for treatment due to a lacerated forehead.  Upon discharge from service, he was able to work as a forklift operator for about 25 years.  The examiner noted that the Veteran underwent a VA examination in July 2009.  At that time, he reported that he had headaches and forgetfulness and underwent a cranial CT scan on July 29, 2009.  The impression of the CT scan was listed as "small hypodensity zones in both lenticulostriate territory may be related to lacunar infarcts.  Mild cerebro-cerebellar atrophy."  The November 2011 examination report listed a diagnosis of motion sickness.  The examiner opined that it was less likely than not that the Veteran's motion sickness, manifested by dizziness, was caused by or a result of service.  The rationale provided by the examiner was that the service treatment records indicated motion sickness on June 26, 1966, which was specific to sea sickness and, therefore, managed by Meclizine.  The examiner noted that the Veteran's personal history of being a forklift operator for 25 years supported the fact that the motion sickness was specific to sea sickness.  This was because other causes of motion sickness such as being in a vehicle and being a forklift operator can bring about motion sickness which this person apparently did not have or was able to overcome for 25 some years.  Thus, the examiner opined that the currently claimed motion sickness was less likely as not caused by or a result of the motion sickness during service.  The examiner commented that the CT scan supported the finding that any dizziness was at least as likely as not related to the Veteran's aging process.  

The Board notes that the November 2011 VA examiner did not specifically address the Veteran's report that he felt that his current disability was a residual symptom of his in-service head injury.  However, another medical opinion was obtained in October 2013.  While the October 2013 examiner was asked to provide an opinion as to secondary service connection, the examiner's opinion is relevant and probative as to the issue of direct service connection.  The examiner reviewed the claims file and opined that the Veteran's claimed disability was "not at all" related to his service-connected traumatic brain injury, post concussion and contusion brain syndrome.  The examiner explained that the Veteran's in-service accident occurred in 1963 and was manifested by confusion, disorientation and amnesia which reportedly resolved and the Veteran reported that he became sea sick and was always dizzy.  The examiner noted that due to the chronological history, including a resolving of the post concussion-contusion brain syndrome, it could be safely concluded that the Veteran's claimed condition was a separate clinically distinct chronic disability manifested by dizziness, aptly named as motion sickness.  

The Board finds the November 2011 and October 2013 VA examiners' opinions to be the most probative evidence regarding whether the Veteran's claimed disability is related to an in-service, event, injury, or disease.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The November 2011 VA examiner reviewed the claims file, examined the Veteran, and discussed and referred to evidence in the claims file.  The examiner acknowledged the notation of motion sickness in the service treatment records, but explained that the motion sickness was specific to sea sickness and the Veteran's post-service occupational history of being a forklift operation for 25 some years supported the fact that the motion sickness during service was specific to sea sickness.  In addition, the examiner noted that the Veteran's CT scan supported the finding that any dizziness was at least as likely as not related to the aging process.  In addition, the October 2013 VA examiner explained that the Veteran's chronic disability manifested by dizziness, claimed as motion sickness, was not at all related to his service-connected traumatic brain injury and that the symptoms resolved during active service and it can be concluded that the Veteran's currently claimed condition was separate and clinically distinct.  The Board attributes great probative weight to the VA examiners' opinions as the examiners provided well-reasoned rationale and pointed to the evidence in the claims file.  On the other hand, Dr. S.G. opined that the Veteran's dizziness was a long-term symptom of post-concussive syndrome without any reasoning or review of the records.  The service treatment records noted treatment for the Veteran's head injury and concussion, but there were no associated complaints or symptoms pertaining to dizziness or motion sickness.  While the service treatment records contain one notation of motion sickness, this was related to his being aboard a ship for the first time and not related to his in-service head injury.  Thus, the Board finds that Dr. S.G.'s opinion is entitled to little probative value in comparison to the VA examiners' opinions.  

With respect to continuity of symptomatology, organic diseases of the nervous system are recognized as chronic conditions.  See 38 C.F.R. §§ 3.303(b); 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While it is not clear as to whether the Veteran's disability manifested by dizziness and motion sickness can be considered an organic disease of the nervous system, the Board will consider it as a chronic disease for the purposes of this decision.  The Veteran currently claims that he experienced dizziness/motion sickness since his period of active service.  However, the Board finds that the probative evidence of record outweighs the Veteran's contentions.  The Veteran reported that his dizziness and motion sickness onset after his in-service injury.  The service treatment records show that the Veteran was treated for his in-service injury in 1963.  There was no mention of any associated motion sickness or dizziness when he was treated.  In fact, the recent VA examination performed with respect to his traumatic brain injury did not identify dizziness or motion sickness as a symptom associated with his traumatic brain injury.  The Board acknowledges a notation of motion sickness in a June 1966 service treatment record.  It was noted that it was the Veteran's first time aboard a ship and he was prescribed medication.  An undated report of medical history shows that the Veteran noted that he experienced car, train, sea, car, train, sea, or air sickness.  When he separated from active service in 1967, the corresponding report of medical examination showed that his neurological system was clinically evaluated as normal.  There was no objective evidence of treatment or findings of motion sickness or dizziness for decades after his separation from active service.  In addition, the November 2011 VA examiner found it unlikely that the Veteran would work as a fork lift operator for years if he was experiencing motion sickness and explained that the service treatment records dated in June 1966 was specific for sea sickness.  The Board agrees with the November 2011 VA examiner.  The Board does not find it believable that the Veteran would experience chronic dizziness or motion sickness since his separation from active service in light of his decades-long career as a fork-lift operator.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  In addition, the November 2011 VA examiner indicated that the Veteran's dizziness was at least as likely as not related to the aging process as opposed to relating his dizziness to active service- further diminishing the Veteran's reports of chronic symptoms since active service.  The Board finds that the weight of the probative evidence weighs against the Veteran's reports of chronic symptoms since service.  Service connection on the basis of continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

The Board recognizes the Veteran's belief that his current disability of motion sickness and dizziness is related to active service.  Specifically, he explained that his motion sickness/dizziness began after his in-service injury and continued to the present time.  Lay evidence, in certain circumstances, may serve as etiological evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to describe his symptoms such as dizziness and motion sickness.  With respect to his opinion that his current disability is related to active service due to chronicity, the Board found that the probative evidence outweighed the Veteran's statements regarding chronicity.  With respect to any other opinion, this is considered to be a complex medical question.  The Veteran has not been shown to possess the medical knowledge or expertise to differentiate between the motion sickness that he experienced during active service (noted as sickness due to being aboard a ship for the first time in a June 1966 service treatment record) and his current disability manifested by dizziness and motion sickness.  Moreover, the Board assigned the most probative value to the VA examiners' opinions.  The examiners have medical expertise, reviewed the claims file, and provided reasons as to the expressed medical opinions.  

In light of the above, the Board finds that the most probative evidence weighs against finding that a current disability, manifested by dizziness and motion sickness, is related to an in-service event, injury, or disease and the most probative evidence weighs against any chronicity of symptomatology since active service.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.

The Board also finds that service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  While it is unclear as to whether the Veteran's motion sickness and dizziness can be considered an organic disease of the nervous system, there is no indication of the disability manifested to a compensable degree within one year after separation from active service.  Id.  Service connection on a presumptive basis is not warranted.  

Next, the Board will address service connection on a secondary basis.  38 C.F.R. § 3.310.  The Veteran is diagnosed with motion sickness and dizziness and is service-connected for traumatic brain injury, post concussion and contusion brain syndrome.  The remaining question is whether the Veteran's claimed disability was proximately caused or aggravated by his service-connected disability.  

VA medical opinions were provided in October 2013 and February 2014.  Again, the October 2013 VA examiner reviewed the claims file and opined that the Veteran's claimed disability was "not at all" related to his service-connected traumatic brain injury, post concussion and contusion brain syndrome.  The examiner explained that the Veteran's accident occurred in 1963 and resulted in a mild concussion-contusion syndrome manifested by confusion, disorientation, and a so claimed "amnesia" which reportedly resolved.  The Veteran reported that he continued to be able to be productive for two years until he was transferred to another ship when he became sea sick and was always dizzy.  The examiner noted that considering the chronological history, that resulted in a post concussion-contusion brain syndrome, which resolved, it can safely be concluded that the Veteran's claimed condition was a separate clinically distinct disability and the Veteran's claimed condition was less likely than not due to or the result of the Veteran's service-connected disability.  

Another medical opinion was provided in February 2014.  The examiner reviewed the claims file and opined that the claimed condition was not aggravated beyond its natural progression by the Veteran's service-connected traumatic brain injury, post concussion and contusion brain syndrome.  The examiner noted that the June 2013 VA examination for Traumatic Brain Injury did not reveal any documentation of dizziness as a residual of traumatic brain injury.  The November 2011 examiner opined that the motion sickness did not present as an impairment for the Veteran for 25 some years while he pursued his career as a forklift operator, weakening the argument that the said traumatic brain injury that happened in 1963 produced persisting aggravation of the condition.  Further, the medical opinion stated that the claimed motion sickness was less likely as not caused by or a result of the motion sickness during service, implying against persistence of the condition beyond military service.  The examiner noted that the November 2011 VA examination further validated the findings of the earlier examination in 2009, which did not validate any symptoms of dizziness as a residual of the documented brain injury in 1963.  Finally, the examiner noted that the hypothesis on the etiology of motion sickness is relatively distinct and unrelated to the mechanism of residuals caused by traumatic brain injury.  The former denotes a psychological defense mechanism against neurotoxins, while the latter is a result of concussion/contusion injuries to the brain due to jarring of a soft tissue substance (e.g. brain material) to an enclosed hard surface (e.g. skull) after a traumatic brain injury.  
 
The Veteran's private physician, Dr. S.G. opined that the Veteran's symptoms, to include dizziness, were manifestations of "long-term symptoms of post-concussion syndrome."  

In reviewing the evidence, the Board assigns the most probative weight to the VA examiners' opinions.  Both of the examiners reviewed the claims file, provided reasons for the opinions expressed, and pointed to the evidence in the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Again, as discussed above, the Board assigns little probative weight to Dr. S.G.'s opinion in comparison to the VA examiners' opinions.  The February 2014 examiner pointed to the examination specific to traumatic brain injury, to include clinical findings, and noted that dizziness was not listed as a residual or related symptom.  In addition, it was noted that the Veteran's disability of motion sickness and dizziness was clinically distinct disability from his traumatic brain injury.  Dr. S.G. did not provide a supporting rationale as to the expressed opinion and the Board finds the other opinions more probative.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board acknowledges the Veteran's contentions that his disability of motion sickness and dizziness is related to his service-connected disability.  However, an opinion as to whether his service-connected disability proximately caused or aggravated his motion sickness/dizziness is a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess the medical expertise or knowledge to provide such an opinion.  Moreover, the Board assigned the most probative weight to the VA examiners' opinions regarding the etiology of his claimed disability.

In light of the above, the Board finds that the most probative evidence does not relate the Veteran's disability of dizziness and motion sickness to his service-connected disability.  A preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  


ORDER

Entitlement to service connection for a chronic disability, manifested by dizziness and motion sickness, to include as secondary to service-connected traumatic brain injury, post concussion and contusion brain syndrome, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


